DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed February 4, 2022 with respect to amended Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a battery module comprising, among additional limitations, 
a first plate disposed above the plurality of batteries so as to cover the plurality of batteries, the first plate defining the upper space together with the partition wall; 
a second plate disposed above the first plate in such a way that a gap is defined between the first and the second plates; 
a through path isolated from the upper space and the gap, the through path passing through the partition wall, the first plate, and the second plate such that the lower space is in fluid communication with a space above the second plate, 
wherein the first plate has a through hole through which the upper space and the gap communicate, and 
wherein the gap between the first plate and the second plate constitutes an exhaust duct, 
the lower space, the through path, and the space above the second plate constitute a cooling duct, 
the cooling duct forms a cooling passage that includes the space above the second plate and the lower space fluidly connected to each other, the space above the second plate and the lower space sandwiching the exhaust duct, 
the through path is located centrally in the first plate and the second plate, and the exhaust duct surrounds a portion of the cooling duct constituting the through path, 
the through path is defined by a tubular part that extends from a bottom surface of the second plate into the gap and towards the first plate, and the tubular part is received in an opening in the first plate.
The closest prior art is considered to be Itoi et al. (US PGPub 2012/0164490, cited on the IDS dated 06/03/2019) and further in view of Uemoto et al. (US PGPub 2005/0170239).
Regarding Claim 1, modified Itoi discloses substantially all of the limitations as set forth in the prior Office Action dated November 16, 2021.
Modified Itoi discloses a desire to have a through path in the battery module such that the lower space (97 of Itoi) is in fluid communication with the space above the second plate (X of Itoi), the through path passing through the partition wall (30 of Itoi), the first plate (40 of Itoi), and the second plate (X of Itoi) in order to supply a coolant from the lower space to the space above the second plate (X of Itoi) so as to form a flow path through which a coolant flows, thereby more efficiently reducing the temperature of a gas in the gap (62 of Itoi) ([0069] of Itoi) and further desires wherein the through path is isolated from the upper space (61 of Itoi) and the gap (62 of Itoi) in order to prevent gas from flowing back through the cooling duct, thereby preventing trouble caused by a reverse flow of gas ([0007] of Uemoto).
Modified Itoi further discloses in an exemplary embodiment of Itoi a through path defined by a tubular part (62c of Itoi) (Fig. 21 of Itoi).
However, modified Itoi remains silent regarding the specific structure of the through path and consequently does not disclose wherein the through path is defined by a tubular part that extends from a bottom surface of the second plate into the gap and towards the first plate, and the tubular part is received in an opening in the first plate.
It would not have been obvious to one of ordinary skill in the art to specifically define the through path of modified Itoi by a tubular part that extends from a bottom surface of the second plate into the gap and towards the first plate, and the tubular part is received in an opening in the first plate of modified Itoi, as called for in the claimed invention, as modified Itoi does not disclose nor suggest such a structure and therefore a skilled artisan would not have had reasonable expectation that such would successfully be implemented in the battery module of modified Itoi without inferring with the structure and operation of the battery module of modified Itoi, such as the structures of the first plate and second plate.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the through path is defined by a tubular part that extends from a bottom surface of the second plate into the gap and towards the first plate, and the tubular part is received in an opening in the first plate” in combination with all of the other claim limitations taken as a whole.
	Claims 2-7 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional art made of record considered to be pertinent to the Applicant’s disclosure includes:
Park et al. (US PGPub 2021/0005943, which has a foreign priority date of September 13, 2018 and therefore has an effective filing date later that than of the claimed invention) teaches in Fig. 4 a battery module (20) ([0057]), wherein a through path is defined by a tubular part (600) that functions as a cooling duct ([0061]).
However, Park does not teach wherein the through path extends from a bottom surface of a second plate into a gap and towards a first plate, and the tubular part is received in an opening in the first plate, as called for in the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        November 8, 2021
April 27, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 2, 2022